Per Curiam.

The reasonable rent, under the statute (L. 1945, ch. 3, § 4, subd. 1, as amd. by L. 1950, ch. 327) and the decisions (Matter of Fifth Madison Corp. [Arthur Murray, Inc.], 276 App. Div. 831, affd. 301 N. Y. 772; Matter of Murphy [Blasio], 278 App. Div. 814) is to be computed as of the date of the application rather than the date of trial or judgment. Taking the figures of Special Term as to 8% of the assessed value on land and building, adding real estate taxes, and operating expenses from May 1, 1949, to April 30, 1950, and considering the relative value of store and basement space with the other floors, we find the reasonable rent of the tenant for the seventh floor to be $3,100.
The order appealed from should be reversed, with costs, and an order entered fixing the said tenant’s reasonable rent at $3,100 annually as of the date of the commencement of the proceeding.
Peck, P. J., Glennon, Dore, Cohn and Van Yoorhis, JJ., concur.
Order unanimously reversed, with costs, and an order entered fixing the tenant’s reasonable rent at $3,100 annually as of the date of the commencement of the proceeding. Settle order on notice.